Motion Granted; Appeal Dismissed and Memorandum
Opinion filed December 30, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00906-CV
____________
 
LEOPOLD MALACHOWITSCH, Appellant
 
V.
 
EXPO MOTORSCARS, L.P., EXPO HOLDINGS, L.P., AND EXPO
MOTORCARS, L.L.C., Appellees
 

 
On Appeal from the 189th District Court
Harris County, Texas
Trial Court Cause No. 2008-44763
 

 
M E M O R
A N D U M   O P I N I O N
This is
an attempted appeal from a judgment signed May 17, 2010.  Appellant filed a
timely motion for new trial.  When appellant has filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law, the notice of appeal must be filed
within ninety days after the date the judgment is signed. See Tex. R.
App. P. 26.1(a). The notice of appeal was therefore due August 16, 2010.  See
Tex. R. App. P. 26.1. Appellant, however, filed his notice of appeal on September
16, 2010, a date that is not within the fifteen-day period provided by Texas Rule
of Appellate Procedure 26.3.  See Verburgt v. Dorner, 959 S.W.2d 615,
617 (Tex. 1997). 
On
December 10, 2010, notification was transmitted to all parties of the court=s intention to dismiss the appeal for
want of jurisdiction.  See Tex. R. App. P. 42.3(a).  On December 15,
2010, appellees filed a motion to dismiss for want of jurisdiction.  On
December 16, 2010, appellant filed a response.
In his response
appellant fails to demonstrate that this court has jurisdiction to entertain
the appeal.  Accordingly, appellees’ motion is granted and the appeal is
ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Anderson, Frost, and Brown.